February 11, 1924. The opinion of the Court was delivered by
The "Case" contains this statement: That the action is "a suit for damages for the high-handed, unlawful, etc., withholding of wages alleged to be due the appellant by the respondent." Inasmuch as the defendant admits in its answer that there is due the plaintiff $5.46 upon account of wages, regardless of the issue of punitive damages, the nonsuit should not have been ordered.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for a new trial. *Page 483